Name: 80/710/EEC: Commission Decision of 3 July 1980 on the payment to Ireland by the Guidance Section of the EAGGF of an advance on expenditure provided for in 1980 under Directive 78/628/EEC on a programme to accelerate drainage operations in the less-favoured areas of the west of Ireland (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-07-25

 Avis juridique important|31980D071080/710/EEC: Commission Decision of 3 July 1980 on the payment to Ireland by the Guidance Section of the EAGGF of an advance on expenditure provided for in 1980 under Directive 78/628/EEC on a programme to accelerate drainage operations in the less-favoured areas of the west of Ireland (Only the English text is authentic) Official Journal L 191 , 25/07/1980 P. 0023****( 1 ) OJ NO L 206 , 29 . 7 . 1978 , P . 5 . ( 2 ) OJ NO L 105 , 27 . 4 . 1979 , P . 37 . COMMISSION DECISION OF 3 JULY 1980 ON THE PAYMENT TO IRELAND BY THE GUIDANCE SECTION OF THE EAGGF OF AN ADVANCE ON EXPENDITURE PROVIDED FOR IN 1980 UNDER DIRECTIVE 78/628/EEC ON A PROGRAMME TO ACCELERATE DRAINAGE OPERATIONS IN THE LESS-FAVOURED AREAS OF THE WEST OF IRELAND ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/710/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 78/628/EEC OF 19 JUNE 1978 ON A PROGRAMME TO ACCELERATE DRAINAGE OPERATIONS IN THE LESS-FAVOURED AREAS OF THE WEST OF IRELAND ( 1 ), AND IN PARTICULAR ARTICLES 4 ( 2 ) AND 7 ( 3 ) THEREOF , WHEREAS THE PROGRAMME SUBMITTED BY IRELAND FOR ACCELERATING DRAINAGE OPERATIONS IN THE LESS-FAVOURED AREAS OF THE WEST OF IRELAND WAS APPROVED BY THE COMMISSION IN ACCORDANCE WITH ARTICLE 2 ( 3 ) OF THE SAID DIRECTIVE ; WHEREAS COMMISSION DECISION 79/423/EEC OF 9 APRIL 1979 CONCERNING APPLICATIONS FOR ADVANCE PAYMENTS UNDER DIRECTIVE 78/628/EEC ON A PROGRAMME TO ACCELERATE DRAINAGE OPERATIONS IN THE LESS-FAVOURED AREAS OF THE WEST OF IRELAND ( 2 ) LAYS DOWN IN ARTICLE 2 ( 1 ) THAT THE COMMISSION , ON THE BASIS OF THE INFORMATION CONTAINED IN THE APPLICATIONS FOR ADVANCES , MAY MAKE AN ADVANCE OF UP TO 80 % OF THE AMOUNT OF THE COMMUNITY CONTRIBUTION TOWARDS FINANCING THE EXPENDITURE PROVIDED FOR DURING THE REFERENCE YEAR ; WHEREAS THAT DECISION FURTHER PROVIDES THAT ADVANCE PAYMENTS WHICH ARE NOT UTILIZED DURING THE YEAR FOR WHICH THEY ARE MADE SHALL BE DEDUCTED FROM THE ADVANCE PAYMENT TO BE MADE FOR THE FOLLOWING YEAR ; WHEREAS THE APPLICATION MADE BY IRELAND FOR AN ADVANCE ON EXPENDITURE PROVIDED FOR IN 1980 IN RESPECT OF THE PROGRAMME TO ACCELERATE DRAINAGE OPERATIONS IN THE LESS-FAVOURED AREAS OF THE WEST OF IRELAND HAS BEEN PRESENTED IN THE PRESCRIBED MANNER ; WHEREAS THE ESTIMATED EXPENDITURE ELIGIBLE FOR AID FOR 1980 AMOUNTS TO POUND ST . IRL 9 703 000 ; WHEREAS THE CONTRIBUTION WHICH MAY BE REQUESTED FROM THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND ( EAGGF ) AMOUNTS TO POUND ST . IRL 4 852 000 ; WHEREAS THE ADVANCE REQUESTED AMOUNTS TO POUND ST . IRL 3 880 000 , SUCH AMOUNTS BEING BROKEN DOWN AS FOLLOWS : ( POUND ST . IRL ) // // ESTIMATED EXPENDITURE ELIGIBLE FOR AID // AMOUNT OF THE EAGGF CONTRIBUTION WHICH MAY BE REQUESTED // AMOUNT OF THE ADVANCE REQUESTED // // ARTERIAL DRAINAGE // 1 878 000 // 939 000 // 750 000 // FIELD DRAINAGE // 6 825 000 // 3 413 000 // 2 730 000 // PURCHASE OF MACHINERY // 1 000 000 // 500 000 // 400 000 // WHEREAS THE AMOUNT REQUESTED SHOULD BE REDUCED BY POUND ST . IRL 962 741 IN RESPECT OF THE AMOUNT OF THE 1979 ADVANCE FOR FIELD DRAINAGE NOT UTILIZED IN THAT YEAR ; WHEREAS IN VIEW OF THE OVERESTIMATION OF THE EXPENDITURE FOR FIELD DRAINAGE IN THE PREVIOUS YEAR AND HAVING REGARD TO THE STAGE OF THIS WORK LIKELY TO BE REACHED BY THE END OF 1980 , IT SEEMS APPROPRIATE THAT THE AMOUNT OF THE ADVANCE PAYMENT REQUESTED FOR FIELD DRAINAGE FOR 1980 SHOULD BE FURTHER REDUCED BY ABOUT 15 % SO THAT THE OVERALL AMOUNT OF THE ADVANCE PAYMENT FOR 1980 SHALL BE POUND ST . IRL 2 500 000 ; WHEREAS THE ADVANCE PAYMENT IN RESPECT OF THE PERIOD IN QUESTION IS WITHOUT PREJUDICE TO THE FINAL DECISION AS REGARDS ASSISTANCE BY THE EAGGF FOR THE SAID PERIOD ; WHEREAS THE EAGGF COMMITTEE HAS BEEN CONSULTED ON THE FINANCIAL ASPECTS AND IN PARTICULAR ON THE FUNDS AVAILABLE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ADVANCE PAYMENT BY THE GUIDANCE SECTION OF THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND IN RESPECT OF THE COMMUNITY CONTRIBUTION TOWARDS FINANCING THE EXPENDITURE ESTIMATED BY IRELAND FOR 1980 ON A PROGRAMME TO ACCELERATE DRAINAGE OPERATIONS IN THE LESS-FAVOURED AREAS OF THE WEST OF IRELAND SHALL BE POUND ST . IRL 2 500 000 . ARTICLE 2 THIS DECISION IS ADDRESSED TO IRELAND . DONE AT BRUSSELS , 3 JULY 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT